      Case 2:18-cv-03836-DWL Document 167 Filed 05/21/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Latricia Flowers-Carter, et al.,                   No. CV-18-03836-PHX-DWL
10                  Plaintiffs,                         ORDER
11   v.
12   Braun Corporation,
13                  Defendant.
14
15          During the discovery process, Braun declined to produce 17 emails—all
16   communications between agents of Braun and agents of non-party United Access

17   (“UA”)—based on the assertion that the emails were covered by the common interest
18   doctrine. (Doc. 166-1.) And in response to Plaintiffs’ motion to compel, Braun reiterated

19   its position that all 17 emails were immune from disclosure because they constituted

20   “Braun’s communications with UA” that “were made for the limited purpose of facilitating
21   the rendition of legal services relating to UA’s response to Plaintiffs’ Subpoena for Braun’s
22   documents.” (Doc. 154 at 15.)

23          In an order issued on May 11, 2020, the Court granted Plaintiffs’ motion to compel

24   as to the 17 emails, holding that “Braun’s reliance on the [common interest] doctrine fails

25   for the threshold reason that it has not demonstrated that the UA representatives with whom

26   its lawyers were communicating were themselves lawyers or represented by lawyers at the
27   time of the communication,” which “is a prerequisite to the application of the doctrine.”
28   (Doc. 165 at 23.)
      Case 2:18-cv-03836-DWL Document 167 Filed 05/21/20 Page 2 of 3



 1          Braun has now filed a motion for clarification of the May 11, 2020 order. (Doc.
 2   166.) Braun is not, however, actually seeking “clarification”—instead, it seeks to advance
 3   an alternative reason why it should be allowed to continue withholding one of the 17
 4   emails. That email was identified on Braun’s “common interest privilege log” as an August
 5   15, 2019 email from Braun’s outside counsel to five other Braun representatives and one
 6   UA employee, Rich Venhaus. (Doc. 166-1 at 3 [“Tab 4”].) Braun seeks permission to
 7   continue withholding that email because it was intended to be an attorney-client privileged
 8   communication sent only to other Braun employees and agents and the UA employee was
 9   “inadvertently copied” onto the recipient line. (Doc. 166 at 2 n.2.) Alternatively, Braun
10   offers to make the email available for in camera inspection. (Id. at 2.)
11          The Court will require Plaintiffs to file a response to Braun’s motion before deciding
12   how to proceed. On the one hand, Braun has not explained why it offered one factual
13   description of the August 15, 2019 email in its response to the motion to compel (i.e., an
14   email intentionally sent to UA in an attempt to promote the parties’ common legal interest)
15   yet now seeks to offer an entirely different and contradictory description of the email in its
16   motion for clarification (i.e., an email accidentally sent to UA due to an “inadvertent”
17   typing error by Braun’s counsel). This abrupt change is disturbing. Additionally, the
18   parties and Court already expended significant resources briefing and resolving the motion
19   to compel, and a party ordinarily should not be allowed to advance new arguments, after
20   coming out on the losing end of a motion, through the guise of a motion for clarification.
21   On the other hand, the attorney-client privilege should not be cast aside lightly and the
22   Court would benefit from further briefing on the legal issue of whether, assuming Braun’s
23   new description of the August 15, 2019 email is accurate, its inadvertent transmission to a
24   UA representative resulted in a waiver of the privilege. See Restatement (Third) of The
25   Law Governing Lawyers § 79(c) (“Unauthorized disclosure by a lawyer not in pursuit of
26   the client’s interests does not constitute waiver.”); but see id. (“Upon discovery of an
27   agent’s wrongful disclosure, the client must promptly take reasonable steps to suppress or
28   recover the wrongfully disclosed communication.”).


                                                 -2-
      Case 2:18-cv-03836-DWL Document 167 Filed 05/21/20 Page 3 of 3



 1         Accordingly, IT IS ORDERED that Plaintiffs must file a response to Braun’s
 2   motion for clarification by June 1, 2020. Braun may file a reply by June 5, 2020.
 3         Dated this 21st day of May, 2020.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -3-
